Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 3 June 2022 has been entered. Claims 1, 3-10, and 12-20 are pending, of which claims 3-4, 6-9, and 12-20 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 7 March 2020. Additionally, the Applicant has deleted the recitation of “a current measuring device” in claim 1, rendering moot the interpretation of this feature under 35 USC 112(f), as well as rendering moot rejections under 35 USC 112 related to this recitation.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 recites, "the current value" in the paragraph beginning ‘wherein the intermediate result comprises’. This recitation should read – the currently measured value of the knife motor current –.
Claim 5 should include the word “and” immediately before “a knife monitor” at line 5 to better indicate that the knife monitor is the final required component of the slicing machine.
Claim 10 at line 2 recites, “or ta result”. This recitation should read – or a result –.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0211417 A1 to Rummel et al. in view of US Pub. No. 2009/0255418 A1 to Rummel et al. (hereinafter referred to as “the ‘418 reference” to avoid confusion with the other Rummel reference), US Pat. No. 4,351,029 to Maxey et al. 
Regarding claim 1, Rummel discloses an electrically operated slicing machine 10 for cutting off slices from an item (see Figs. 1-2 and the Abstract; the slicing machine 10 being ‘electrically operated’ is evident from paragraph 34, which describes detecting the current level of the knife drive motor), the slicing machine comprising: 
a cutting device (including rotating circular knife 14), wherein the cutting device comprises a rotating circular knife 14 (see Fig. 2 and paragraph 17) driven by an electric knife motor (see paragraphs 17 and 34, where paragraph 34 describes detecting the current level of the knife motor);
a carriage 16, movable in parallel to the circular knife 14 (see paragraph 17), for receiving and moving the item to be cut (See Fig. 1 and paragraph 17); and 
a knife monitor (the knife monitor including the motor load sensor of paragraph 34) configured to monitor a state of the circular knife 14 (paragraph 34 explains that the load sensor detects the current level of the knife drive motor, which corresponds to ‘a state of the circular knife’ because the current indicates whether the knife 14 is in contact with the food item to be cut); and
a data memory 86 (see Fig. 7 and paragraph 28),
wherein the knife monitor is further configured to sense a knife motor current (see paragraph 34, which describes that the load sensor detects the current level of the knife drive motor),
wherein the slicing machine has a control unit 82 (see Fig. 7 and paragraph 28) which is configured to determine a cutting characteristic value (see paragraph 5, where the ‘cutting characteristic value includes a carriage stroke start position),
wherein the control unit 82 is configured to store in the memory (see paragraph 5).
Rummel additionally discloses that motor current is one way of determining motor load, but there are alternative electric measurements that can be the basis for determining motor load including via measurements of voltage or power (see paragraph 34). 
Rummel fails to disclose that the data memory is a non-volatile data memory;  wherein the control unit is configured to determine the cutting characteristic value from an intermediate result derived from a currently measured value of the knife motor current and a temporal profile of the knife motor current, wherein the intermediate result comprises an integral value of a net current of the knife motor starting from a completion of a previously run knife grinding program to the current value, and where the control unit stores in the memory: the currently measured value of the knife motor current and the temporal profile of the knife motor current; or the integral value of the net current of the knife motor starting from the completion of the previously run knife grinding program, all as required by claim 1.
 First regarding the data memory, the ‘418 reference teaches a slicing machine that includes a non-volatile data memory (see the flash memory disclosed in paragraph 17). Flash memory is advantageous for a variety of reasons, including that flash memory has good durability due to not having moving parts and that flash memory saves data even when no power is provided.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Rummel by providing flash memory as the memory in view of the teachings of the ‘418 reference, noting that flash memory is a non-volatile memory. This modification is advantageous because providing the memory of Rummel as a flash memory ensures durability of the memory because the memory does not include moving parts, and is further advantageous because the flash memory is able to save data even when no power is provided. 
Next, Maxey teaches a method for monitoring the life of a cutting tool that is applicable to any knife of tool being operatively mounted on a machine tool (see the Abstract and col. 5, lines 26-27), such as the tool of Rummel. Maxey is thus pertinent to the problem of monitoring blade wear and sharpness faced by the present inventor. Maxey teaches a machine (see col. 5, lines 26-27) that has a control unit which is configured to determine a cutting characteristic value from an intermediate result derived from a currently measured value of the tool motor power and a temporal profile of the tool motor power (see col. 4, lines 58-68; the cutting characteristic value is the useful life of the tool, the intermediate result derived from the currently measured power and temporal profile is the integral of net power calculated using equation 2 in col. 3, noting also that the currently measured value of the tool motor power is disclosed at col. 3, lines 25-33; see also col. 5, lines 67-68 explaining that power is continuously recorded; this interpretation is consistent with the present disclosure, which at paragraphs 28 and 52 describes an ‘integral value’ of a net electrical measurement as the intermediate result derived from a temporal profile), wherein the intermediate result comprises an integral value of a net power of the tool motor (see col. 3 at equation 2) starting from an initial use of the tool to the current value (see, e.g., col. 3, lines 57-61 and col. 3, lines 25-33), and where the control unit stores in a memory: the currently measured value of the tool motor power and the temporal profile of the tool motor power (see col. 5, lines 66-68); or the integral value of the net power of the tool motor starting from the initial use of the tool (see col. 3, lines 40-40-48). Maxey teaches that by taking an integral of net power during the time at which a tool is in use, it becomes possible to keep track and continuously monitor tool wear, using the integral of net power as a derivation indicative of overall tool wear (see col. 3, lines 25-33). Maxey teaches that a user can be provided with a warning when a tool has reached its optimum tool life (see col. 3, lines 65-68).
Additionally, Maxey teaches that instead of integrating net power, other known techniques for the determination of energy expended through the tool can be integrated (see col. 3, lines 36-39). Likewise, as noted above, Rummel additionally discloses that motor current is one way of determining motor load, but there are alternative electric measurements that can be the basis for determining motor load including via measurements of voltage or power (see paragraph 34). Thus, Maxey and Rummel teach that power is not the only value that can be measured, and the current is an alternative value to be measured for the same purpose of determining motor load.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Rummel by configuring the control unit of Rummel to determine the cutting characteristic value from an intermediate result derived from a currently measured value of the knife motor current and a temporal profile of the knife motor current, wherein the intermediate result comprises an integral value of a net current of the knife motor starting from an initial use of the knife to the current value, and where the control unit stores in the memory: the currently measured value of the knife motor current and the temporal profile of the knife motor current; or the integral value of the net current of the knife motor starting from an initial use of the knife, in view of the teachings of Maxey. This modification is advantageous because Rummel already includes a knife motor current load monitor, and therefore providing the control unit with the further ability to integrate the net knife motor current allows for a determination of the wear of the blade. As such, this modification enhances the functionality of the slicing machine of Rummel by providing the additional ability of keeping track of blade wear, and this modification can also include providing the slicing machine of Rummel with a warning indicator in order to warn a user if the tool has reached its optimum life (see this advantage disclosed by Maxey at col. 3, lines 65-68). In regards to Maxey’s integral being ‘net power’ rather than ‘net current’ as claimed, Maxey teaches that other techniques for determining the energy expended by the tool besides motor power can be used as the basis for integration (see col. 3, lines 36-39), and also Rummel teaches that motor load can be measured with any of current, voltage, and power (see paragraph 34). Therefore, it would have been obvious to one of ordinary skill in the art to select either of power and current as the basis for the integration, since the prior art teaches that either value is a suitable metric for determining energy use of a tool-driving motor. 
 Rummel, as modified above, still fails to disclose that the integral value starts from a completion of a previously run knife grinding program as required by claim 1. (Instead, Maxey teaches beginning the integral value when a new tool is installed; see col. 3, lines 55-57 of Maxey). 
The ‘418 reference, however, a slicing machine that includes a sharpener assembly 42 that grinds a knife 14 of the slicing machine (see paragraph 15). The ‘418 reference further teaches keeping a ‘count’ of blade wear (see paragraph 22) and teaches starting the count from a completion of a previously run knife grinding program (see paragraph 25, where the count is started from the completion of the program because the count is ‘reset’ after the grinding; note that the stone 168 of the ‘418 reference grind the blade to sharpen the blade). Performing a knife grinding program is advantageous in order to provide additional life to a worn blade, and the ‘418 reference teaches that a ‘count’ or determination of wear should be reset after the performance of a knife grinding program. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the slicing machine of Rummel, as modified, with a sharpener assembly that grinds the knife in view of the teachings of the ‘418 reference. This modification is advantageous because the sharpener assembly extends lifespan the lifespan of the knife by making the knife further usable after an initial wearing. Moreover, it would have been obvious to one of ordinary skill in the art to start the integral value of Rummel, as modified, from a completion of a previously run grinding program since the ‘418 reference teaches resetting a count of blade wear following grinding – this modification thus allows for tracking knife wear from a newly refurbished state of the knife, which gives a more accurate indication of blade wear than if the blade wear indicator were allowed to continue to accumulate even after sharpening. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0211417 A1 to Rummel et al. in view of US Pat. No. 4,351,029 to Maxey et al. and US Pub. No. 2009/0255418 A1 to Rummel et al. (hereinafter referred to as “the ‘418 reference” to avoid confusion with the other Rummel reference).
Regarding claim 5, Rummel discloses a method for monitoring an electrically operated slicing machine 10 for cutting off slices from an item (see Figs. 1-2 and the Abstract; the slicing machine 10 being ‘electrically operated’ is evident from paragraph 34, which describes detecting the current level of the knife drive motor), the slicing machine comprising: a cutting device (including rotating circular knife 14), the cutting device comprises a rotating circular knife 14 (see Fig. 2 and paragraph 17) driven by an electric knife motor (see paragraphs 17 and 34, where paragraph 34 describes detecting the current level of the knife motor); a carriage 16, movable in parallel to the circular knife 14 (see paragraph 17), for receiving and moving the item to be cut (See Fig. 1 and paragraph 17); and a knife monitor (the knife monitor including the motor load sensor of paragraph 34) for monitoring a state of the circular knife 14 (paragraph 34 explains that the load sensor detects the current level of the knife drive motor, which corresponds to ‘a state of the circular knife’ because the current indicates whether the knife 14 is in contact with the food item to be cut); the method comprising:
sensing a knife motor current (see paragraph 34); 
determining as measurement data an intermediate result derived from a current value of the knife motor current (see 34, where measurement data is an indication of whether the knife is in contact with the food based on the current of the motor); and
determining a current cutting characteristic value from the measurement data (see paragraph 34, where the current cutting characteristic value is a reciprocation range of the carriage 16).
Rummel additionally discloses that motor current is one way of determining motor load, but there are alternative electric measurements that can be the basis for determining motor load including via measurements of voltage or power (see paragraph 34). 
Rummel fails to disclose that the intermediate result that is the measurement data is derived from a temporal profile of the knife motor current, the intermediate result comprising an integral value of a net current of the knife motor starting from a completion of a previously run knife grinding program to the current value of the knife current, and determining a current cutting characteristic value from this measurement data, as required by claim 5.
Maxey teaches a method for monitoring the life of a cutting tool that is applicable to any knife of tool being operatively mounted on a machine tool (see the Abstract and col. 5, lines 26-27), such as the tool of Rummel. Maxey is thus pertinent to the problem of monitoring blade wear and sharpness faced by the present inventor. Maxey teaches a machine (see col. 5, lines 26-27) that has a control unit which is configured to determine a cutting characteristic value from an intermediate result derived from a current value of the tool motor power and a temporal profile of the tool motor power (see col. 4, lines 58-68; the cutting characteristic value is the useful life of the tool, the intermediate result derived from the currently measured power and temporal profile is the integral of net power calculated using equation 2 in col. 3, noting also that the currently measured value of the tool motor power is disclosed at col. 3, lines 25-33; see also col. 5, lines 67-68 explaining that power is continuously recorded; this interpretation is consistent with the present disclosure, which at paragraphs 28 and 52 describes an ‘integral value’ of a net electrical measurement as the intermediate result derived from a temporal profile), wherein the intermediate result comprises an integral value of a net power of the tool motor (see col. 3 at equation 2) starting from an initial use of the tool to the current value (see, e.g., col. 3, lines 57-61 and col. 3, lines 25-33), and determining a current cutting characteristic value from the measurement data (see col. 3, lines 25-33). Maxey teaches that by taking an integral of net power during the time at which a tool is in use, it becomes possible to keep track and continuously monitor tool wear, using the integral of net power as a derivation indicative of overall tool wear (see col. 3, lines 25-33). Maxey teaches that a user can be provided with a warning when a tool has reached its optimum tool life (see col. 3, lines 65-68).
Additionally, Maxey teaches that instead of integrating net power, other known techniques for the determination of energy expended through the tool can be integrated (see col. 3, lines 36-39). Likewise, as noted above, Rummel additionally discloses that motor current is one way of determining motor load, but there are alternative electric measurements that can be the basis for determining motor load including via measurements of voltage or power (see paragraph 34). Thus, Maxey and Rummel teach that power is not the only value that can be measured, and the current is an alternative value to be measured for the same purpose of determining motor load.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Rummel to include determining the cutting characteristic value from an intermediate result derived from a currently measured value of the knife motor current and a temporal profile of the knife motor current, wherein the intermediate result comprises an integral value of a net current of the knife motor starting from an initial use of the knife to the current value, in view of the teachings of Maxey. This modification is advantageous because Rummel already includes a knife motor current load monitor, and therefore providing the control unit with the further ability to integrate the net knife motor current allows for a determination of the wear of the blade. As such, this modification enhances the functionality of the slicing machine of Rummel by providing the additional ability of keeping track of blade wear, and this modification can also include providing the slicing machine of Rummel with a warning indicator in order to warn a user if the tool has reached its optimum life (see this advantage disclosed by Maxey at col. 3, lines 65-68). In regards to Maxey’s integral being ‘net power’ rather than ‘net current’ as claimed, Maxey teaches that other techniques for determining the energy expended by the tool besides motor power can be used as the basis for integration (see col. 3, lines 36-39), and also Rummel teaches that motor load can be measured with any of current, voltage, and power (see paragraph 34). Therefore, it would have been obvious to one of ordinary skill in the art to select either of power and current as the basis for the integration, since the prior art teaches that either value is a suitable metric for determining energy use of a tool-driving motor. 
 Rummel, as modified above, still fails to disclose that the integral value starts from a completion of a previously run knife grinding program as required by claim 5. (Instead, Maxey teaches beginning the integral value when a new tool is installed; see col. 3, lines 55-57 of Maxey). 
The ‘418 reference, however, a slicing machine that includes a sharpener assembly 42 that grinds a knife 14 of the slicing machine (see paragraph 15). The ‘418 reference further teaches keeping a ‘count’ of blade wear (see paragraph 22) and teaches starting the count from a completion of a previously run knife grinding program (see paragraph 25, where the count is started from the completion of the program because the count is ‘reset’ after the grinding; note that the stone 168 of the ‘418 reference grind the blade to sharpen the blade). Performing a knife grinding program is advantageous in order to provide additional life to a worn blade, and the ‘418 reference teaches that a ‘count’ or determination of wear should be reset after the performance of a knife grinding program. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the slicing machine of Rummel, as modified, with a sharpener assembly that grinds the knife in view of the teachings of the ‘418 reference. This modification is advantageous because the sharpener assembly extends lifespan the lifespan of the knife by making the knife further usable after an initial wearing. Moreover, it would have been obvious to one of ordinary skill in the art to start the integral value of Rummel, as modified, from a completion of a previously run grinding program since the ‘418 reference teaches resetting a count of blade wear following grinding – this modification thus allows for tracking knife wear from a newly refurbished state of the knife, which gives a more accurate indication of blade wear than if the blade wear indicator were allowed to continue to accumulate even after sharpening. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummel in view of Maxey and the ‘418 reference, and further in view of the ‘418 reference.
Regarding claim 10, Rummel, as modified, discloses that the measurement data or the intermediate results determined from the measurement data are temporarily stored in a memory (see the discussion of Rummel, as modified, above, noting that the storage is ‘temporary’ because the data or result is reset following a grinding program as discussed above; the data is stored in a memory in order to be further integrated as additional data is received, e.g., or during a time at which an alternative tool is used per Maxey at col. 3, lines 59-62).  
Rummel, as modified, fails to disclose that the data memory is a non-volatile data memory as required by claim 10.
 The ‘418 reference teaches a slicing machine that includes a non-volatile data memory (see the flash memory disclosed in paragraph 17). Flash memory is advantageous for a variety of reasons, including that flash memory has good durability due to not having moving parts and that flash memory saves data even when no power is provided.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Rummel, as modified, by providing flash memory as the memory for storing the data in view of the teachings of the ‘418 reference, noting that flash memory is a non-volatile memory. This modification is advantageous because providing the memory of Rummel as a flash memory ensures durability of the memory because the memory does not include moving parts, and is further advantageous because the flash memory is able to save data even when no power is provided. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724